Case: 10-60971       Document: 00511532131         Page: 1     Date Filed: 07/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 7, 2011
                                     No. 10-60971
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DOROTHY A. HARRISON,

                                                  Plaintiff-Appellant

versus

MELVIN HENRY,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 4:10-CV-83


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Dorothy Harrison appeals the dismissal of her complaint seeking a pater-
nity adjudication and the establishment of child support and custody rights. Fed-
eral courts lack subject matter jurisdiction over “the domestic relations of hus-
band and wife, parent and child.” Ex parte Burruss, 136 U.S. 586, 593-94 (1890);
see Franks v. Smith, 717 F.2d 183, 185 (5th Cir. 1983). Accordingly, the dismiss-
al for want of subject matter jurisdiction is AFFIRMED. See United States v.
Jones, 625 F.3d 827, 829 (5th Cir. 2010) (per curiam).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.